Citation Nr: 1007849	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  99-15 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
chondromalacia of the right patella.

2.  Entitlement to a rating in excess of 20 percent for 
prostatitis.

3.  Entitlement to a compensable rating for a history of 
otitis media and otitis externa.

4.  Entitlement to a total rating due to unemployability 
caused by service-connected disability.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to June 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that decision, the RO granted a 
40 percent evaluation for service-connected chondromalacia 
patella of the right knee, effective from May 14, 1998, the 
date of receipt of the Veteran's claim for increase.  In that 
same decision, the RO denied the Veteran's claims for a 
rating in excess of 10 percent for prostatitis; a compensable 
rating for a history of otitis media and otitis externa; and 
a total rating due to unemployability caused by service-
connected disability (TDIU).  The Veteran disagreed with 
those decisions and appealed to the Board of Veterans' 
Appeals (Board).  In December 2000, the Board remanded the 
case to the RO for additional development.  

In a rating decision of May 2002, the RO granted a 20 percent 
evaluation for service-connected prostatitis, effective from 
April 16, 2001, the date of a VA examination for compensation 
purposes.  The RO also granted a 10 percent evaluation for 
service-connected allergic rhinitis with sinusitis, effective 
from May 14, 1998, the date of receipt of the Veteran's claim 
for increase.  However, these ratings did not represent a 
full grant of benefits; and therefore, those claims remained 
on appeal.  The Veteran also filed timely appeals with the 
effective dates of these increases, and those claims were 
merged with the current appeal. 

In August 2002, the Board raised the Veteran's rating to 30 
percent for his service-connected allergic rhinitis and 
sinusitis, and indicated that it was undertaking additional 
development on the issue of entitlement to a TDIU.  However, 
the Board confirmed and continued the 40 percent rating for 
the chondromalacia of the right patella and the 20 percent 
rating for prostatitis; and the noncompensable rating for a 
history of otitis media and otitis externa.  Except for the 
increased rating for allergic rhinitis and sinusitis, the 
Veteran disagreed with those decisions and appealed to the 
United States Court of Appeals for Veterans Claims (Court).

In a September 2002 rating action, the RO continued May 14, 
1998 as the effective date of the 30 percent rating for 
allergic rhinitis and sinusitis.

In February 2003, pursuant to a joint motion by the Veteran 
and VA, the Court vacated the Board's August 2002 decision as 
it pertained to the denials of increased ratings for 
chondromalacia of the right patella, prostatitis and the 
history of otitis media and otitis externa.  The Court then 
remanded the case for readjudication consistent with the 
motion.  The Court noted in its Order that the appeal as to 
the remaining issue of an increased rating for service-
connected allergic rhinitis with sinusitis was dismissed.

In September 2003, the Board remanded the issues of increased 
evaluations for the chondromalacia of the right patella, 
prostatitis, and history of otitis media/otitis externa to 
the RO for additional development.  The Board also included 
the issue of entitlement to a TDIU.

In June 2004, following the requested development, the RO 
confirmed and continued the 40 percent rating for the 
chondromalacia of the right patella; the 20 percent rating 
for prostatitis; and the noncompensable rating for the 
history of otitis media and otitis externa.  The RO also 
confirmed and continued the denial of a TDIU.  Thereafter, 
the case was returned to the Board.

In a September 2004 decision, the Board confirmed and 
continued the 40 percent rating for the chondromalacia of the 
right patella and the 20 percent rating for prostatitis; and 
the noncompensable rating for a history of otitis media and 
otitis externa.  The Board also confirmed and continued the 
denial of a TDIU.  Thereafter, the Veteran appealed the 
Board's decision to the Court.  

In its September 2004 decision, the Board also remanded the 
claims for earlier effective dates for the ratings for 
allergic rhinitis and sinusitis and for prostatitis for 
further development.  When that development is completed, and 
if those issues are not resolved to the Veteran's 
satisfaction, they will be returned to the Board for further 
appellate consideration.  

In May 2006, the Court vacated the Board's September 2004 
decision with respect to its denials of increased ratings for 
chondromalacia of the right patella; prostatitis; and history 
of otitis media and otitis externa.  The Court also vacated 
the Board's denial of entitlement to a TDIU.  The Court 
remanded those matters to the Board for readjudication 
consistent with the Court's order.

In a March 2007 decision, the Board remanded the issues of 
increased evaluations for the chondromalacia of the right 
patella, prostatitis, and history of otitis media/otitis 
externa, as well as entitlement to a TDIU, to the RO for 
additional development.  The case has now been returned to 
the Board for further appellate consideration.  

In correspondence received in January 2008, the Veteran 
requested a temporary and total evaluation for a period of 
convalescence after surgery of his right knee in January 
2008.  This matter has not been adjudicated by the RO and is 
referred back to the RO for appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims remaining on appeal is warranted, even 
though such action will, regrettably, further delay an 
appellate decision on these claims.

In August 2008, in response to an April 2007 RO request for 
additional information, the Veteran identified his four 
previous employers on VA Forms 21-4142 (Authorization and 
Consent Forms to Release Information).  Two of these 
employers were the US Navy, and the Norfolk Naval Shipyard, 
Department of the Navy.  In a November 2009 Supplemental 
Statement of the Case (SSOC), the RO notified the Veteran 
that records from the US Navy had been previously obtained 
and considered.  The RO also notified the Veteran that they 
had previously sought records from the Norfolk Naval Shipyard 
and was informed that no records existed.  The two remaining 
employers were identified as the Norfolk Ship Repair and Dry 
Dock Company in Norfolk, VA and the Planters Peanut Company 
in Suffolk, Virginia.  The RO did not seek records from these 
two employers, nor did it notify the Veteran as to the 
reason, if any, that these records were not requested.  On 
remand, the AOJ should attempt to obtain these records and 
provide the Veteran a written explanation of the efforts made 
to obtain such evidence.  

Review of the claims file also reveals that there are 
pertinent medical records outstanding.  During the October 
2009 VA examination for service-connected chondromalacia of 
the right patella, the Veteran reported that he was currently 
followed by a rheumatologist with check-ups every six months, 
to include administration of cortisone shots.  He reported 
that he was last seen in September 2009.  The most recent 
treatment records in the claims folder pertaining to the 
right knee are dated in January 2008, and relate only to 
recent surgery.  Other treatment records related to the right 
knee are current only as of 2004.

Also, during the October 2009 VA genitourinary examination 
for service-connected prostatitis, the Veteran reported that 
he was receiving ongoing private medical treatment, to 
include administration of antibiotics every 4 to 6 months.  
He noted that his last antibiotic treatment was in June 2009.  
It also appears that he sees a VA clinician twice a year for 
this condition.  The most recent records in the claims file, 
however, which pertain to service-connected prostatitis, are 
dated in February 2004.  Upon remand, the RO should contact 
the Veteran and request that he provide the pertinent medical 
records or information sufficient for the RO to obtain 
records pertaining to his treatment for both of these 
disabilities from 2004 to the present.  

The Veteran was provided a VA examination in October 2009 to 
evaluate his service-connected otitis media and otitis 
externa.  However, the examiner failed to discuss any 
pertinent clinical findings related to otitis media and 
otitis externa.  Rather, it appears from the report that only 
an evaluation of the Veteran's hearing acuity was conducted.  
The examiner also did not express an opinion as to whether 
the Veteran was unable to secure and follow a substantially 
gainful occupation due to his service-connected history of 
otitis media and otitis externa.  Therefore, the October 2009 
VA examination for the service-connected history of otitis 
media and otitis externa was inadequate.  When VA undertakes 
the effort to provide an examination, it must provide an 
adequate one.  The Secretary's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, under 
38 U.S.C.A. § 5103A includes providing an examination that is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Therefore, upon remand, the Veteran should be afforded a VA 
Ear, Nose and Throat (ENT) examination to assess the current 
nature and severity of his service-connected otitis disorder.  

The Board notes further that the regulations used to evaluate 
ear disorders/hearing loss underwent revision during the 
course of the Veteran's appeal.  These revisions became 
effective June 10, 1999.  38 C.F.R. § 4.87 and Part 4, 
(Diagnostic Codes 6200, 6210 (effective prior to June 10, 
1999); (Diagnostic Codes 6200, 6210) (2009).  The record 
reveals that the Veteran was not provided with notice of all 
pertinent versions of the regulations relating to the 
evaluation of his ear disorder.  On remand, he should be 
specifically advised of both the new and the old rating 
criteria for evaluating ear diseases in a Supplemental 
Statement of the Case (SSOC), and given ample opportunity to 
submit argument and evidence relative to the various 
criteria.  

Finally, as this claim is being remanded for a reevaluation 
of the service-connected otitis media and otitis externa, the 
claim for TDIU is being remanded as these claims are 
inextricably intertwined.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with the VA's duties 
to assist the Veteran in the development 
of his claims.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  
Send the Veteran notice of the information 
and evidence not of record that is 
necessary to substantiate each of his 
specific claims.  In the notice, also 
specifically identify the evidence that 
has been received in support of each of 
the Veteran's claims, as well as the 
evidence that is lacking in each 
presentation.  

2.  The Veteran should also be 
specifically advised of both the new and 
the old rating criteria for evaluating 
otitis media and otitis externa in an 
SSOC, and given ample opportunity to 
submit argument and evidence relative to 
the various criteria.

3.  The RO should attempt to obtain 
pertinent records from the Norfolk Ship 
Repair and Dry Dock Company in Norfolk, VA 
and the Planters Peanut Company in 
Suffolk, Virginia.  The RO should also 
provide the Veteran a written explanation 
of the efforts made to obtain such 
evidence and notify him pursuant to 
38 C.F.R. § 3.159 if the records cannot be 
obtained.

4.  The RO should contact the Veteran and 
ask him whether he has received treatment 
and/or hospitalization at a VA facility 
for his right knee, prostatitis, and 
otitis media disabilities, from 2004 to 
the present.  All records obtained should 
be associated with the claims folder.  All 
efforts to obtain these records must be 
fully documented in the claims file. 

5.  The RO should contact the Veteran and 
request that he provide medical records or 
sufficient information to allow the RO to 
seek private medical records on his behalf 
pertaining to his prostatitis disability, 
from February 2004 to the present; and his 
right knee disability, to include 
treatment records from his rheumatologist, 
from 2004 to the present.  If completed 
authorization forms are provided, the RO 
should seek to obtain records identified 
by the appellant and notify him pursuant 
to 38 C.F.R. § 3.159 if the records cannot 
be obtained.  All efforts to obtain these 
records must be fully documented in the 
claims file.  

6.  After assuring that the development 
directed above is complete, the Veteran 
should be afforded a VA ear, nose and 
throat examination to evaluate his service-
connected history of otitis media and 
otitis externa.  The examiner must review 
the Veteran's claims folder in association 
with the examination.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed and the 
results noted in the examination report.  

The examiner should state whether the 
Veteran's service-connected otitis media 
and otitis externa manifests with either 
swelling, or dry and scaly or serous 
discharge and itching requiring frequent 
and prolonged treatment; or whether there 
is chronic suppurative otitis media with 
active suppuration.

7.  Thereafter, the RO should reevaluate 
the increased rating claim for the 
service-connected otitis media and otitis 
externa under 38 C.F.R. § 4.71a, as the 
criteria existed prior to June 10, 1999, 
and as amended during the pendency of his 
appeal, before returning the case to the 
Board.  

8.  After assuring that the development 
directed above is complete, conduct a de 
novo review.  Each claim on appeal should 
be readjudicated, with adjudication of the 
claim for TDIU deferred until all claims 
on appeal or intertwined with the appeal 
have been completed.  If any benefit 
sought remains denied the Veteran should 
be issued an SSOC which addresses actions 
taken since the issuance of the last SSOC.  
He should be given the opportunity to 
respond, and the claim should thereafter 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


